Citation Nr: 1010651	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  05-22 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel
 




INTRODUCTION

The Veteran served on active duty from October 1954 to 
December 1957 and from June 1958 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  The Veteran has been separately 
service connected for peripheral neuropathy of the upper and 
lower extremities, secondary to his diabetes, as well as for 
cataracts and impotency, which are not at issue here.  


FINDING OF FACT

There is no evidence that regulation of the Veteran's 
activities has been prescribed to treat his diabetes 
mellitus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were addressed in letters issued in 
March 2004 and May 2008, the latter of which outlined the 
rating criteria for the Veteran's diabetes mellitus.  The 
Veteran's claims were subsequently re-adjudicated as 
reflected by a June 2009 supplemental statement of the case.  
Additionally, in his submitted statements and during his VA 
diabetes mellitus examinations, the Veteran discussed 
diabetes mellitus symptomatology.  Likewise, the Veteran has 
been represented by a Service Organization throughout the 
claims process.  Under these circumstances, it is apparent 
that a reasonable person, such as the Veteran, would know 
what was necessary to substantiate his claim; thus, any 
notice errors in this case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issue decided on appeal has 
been obtained.  All available records identified by the 
Veteran as relevant have been obtained, including the 
Veteran's private treatment records, and the Veteran was 
afforded three VA examinations to assess the severity of his 
diabetes mellitus during the pendency of the instant claim.  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.

II. Increased Rating

The Veteran contends that the current severity of his 
diabetes mellitus entitles him to a higher disability rating.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 20 percent disability 
rating for his diabetes mellitus under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Diagnostic Code 7913 provides that a 
20 percent rating is warranted when the treatment of diabetes 
mellitus requires either insulin and a restricted diet, or an 
oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  A 40 percent rating is assigned 
when the treatment of diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities).  Id.   

The evidence of record includes the Veteran's private 
treatment records, three VA diabetes mellitus examination 
reports, and statements submitted by both the Veteran and his 
spouse.

The Veteran's medical records reflect that he has been 
prescribed both insulin and a restricted diet to treat his 
diabetes mellitus; however, they do not reflect that 
regulation of his activities has been prescribed to treat his 
condition.   The Veteran's July 2004 VA diabetes mellitus 
examiner made no reference to a requirement to regulate the 
Veteran's activities and the  December 2005 VA examination 
report affirmatively states the Veteran does not have any 
restrictions of his activities due to his diabetes mellitus.  
Likewise, the Veteran's June 2006 VA diabetes mellitus 
examination report notes that the Veteran is not restricted 
from performing strenuous activities due to his diabetes 
mellitus.

While a November 2004 letter from the Veteran's private 
treating physician reflects that physician's opinion that the 
Veteran's activities are "somewhat" regulated or limited, 
noting activity limitations due to the Veteran's peripheral 
neuropathy (for which he is separately service-connected) and 
his nonservice-connected coronary disease, the corresponding 
treatment records from this physician's practice do not 
reflect that regulation of the Veteran's activities has ever 
been prescribed to treat his diabetes mellitus.  Rather, the 
Veteran's treatment records reflect that the Veteran has been 
encouraged to engage in regular exercise to treat his 
diabetes mellitus, as reflected in a May 2003 private 
treatment record advising the Veteran to begin walking, and 
September and November 2004 private treatment records 
recommending the Veteran continue to exercise.  Moreover, a 
July 2005 letter from another physician from this practice 
states that the Veteran's activities are limited due to his 
congestive heart failure secondary to his coronary artery 
disease, and an April 2004 treatment record notes that the 
Veteran's activities are restricted due to his degenerative 
joint disease.

The Board specifically acknowledges its consideration of the 
lay statements provided by the Veteran and his spouse when 
promulgating this decision.  In their submitted statements, 
the Veteran and his spouse report the progressive worsening 
of the Veteran's diabetes mellitus and the various treatments 
prescribed for his condition, including insulin, medication, 
diet restrictions, and exercise.  Nevertheless, VA 
regulations require specific criteria for the assignment of 
disability ratings, and entitlement to the next higher rating 
for the Veteran's diabetes mellitus requires evidence of 
regulation of activities, which is not shown to have been 
prescribed to treat the Veteran's condition based on the 
evidence of record.  

Given the absence of evidence that regulation of the 
Veteran's activities has been prescribed to treat his 
diabetes mellitus, the schedular criteria for a rating in 
excess of 20 percent for diabetes mellitus have not been met.  

Regarding an extra-schedular evaluation, the Board finds that 
there is no showing that the severity of the Veteran's 
diabetes mellitus reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  The Veteran 
has been unemployed since 2001, and at his June 2006 VA 
examination, the Veteran reported that he had retired from 
his career at a water plant because he was eligible to retire 
either by age or length of employment.  While the Veteran 
reported several surgeries associated with his diabetes 
mellitus at his June 2006 VA examination, the surgeries 
reported by the Veteran were not for disabilities related to 
his diabetes mellitus (the Veteran has unsuccessfully sought 
service connection secondary to his diabetes mellitus for 
several of the disabilities, and has established secondary 
service connection for others, although not at issue here), 
and the medical records associated with the Veteran's claims 
file do not reflect that the Veteran has been hospitalized to 
treat his diabetes mellitus.  Thus, the Board concludes that 
the disability at issue has not required frequent periods of 
hospitalization, caused marked interference with employment, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for referral for consideration of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


